                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162             )                 MDL No. 2591
CORN LITIGATION                        )
                                       )                 Case No. 14-md-2591-JWL
This Document Relates To:              )
                                       )
Crumley Roberts, LLP and               )
Burke Harvey, LLC v.                   )
Henninger Garrison Davis LLC,          )
No. 21-2261-JWL                        )
_______________________________________)


                           MEMORANDUM AND ORDER

       This single case within this multi-district litigation (MDL) presently comes before

the Court on plaintiffs’ motion for remand (Doc. # 20 in Case No. 21-2261). For the

reasons set forth below, the Court denies the motion.1

       After approving a global settlement in the MDL, the Court made various awards of

attorney fees pursuant to a mechanism involving three common benefit pools and a pool

for individually retained plaintiffs’ attorneys (IRPAs). By Memorandum and Order of

November 19, 2019, the Court awarded attorney fees in the amount of $33,764,227.70 from

the Illinois federal court common benefit pool to the “Garrison Group”. That award was

based on an attorney fee application submitted by “Team HGD”, a group of law firms

including Henninger Garrison Davis LLC (“HGD”); Crumley Roberts, LLP (“CR”); Burke

Harvey, LLC (“BH”); and others.         The Court subsequently reduced the award by


       1
         Because plaintiffs have not prevailed on their motion, the Court denies plaintiffs’
request for attorney fees associated with the removal and the motion.
$2,500,000 to effect a settlement of appeals involving another law firm group. The Court

has authorized distribution of all of the fees awarded from the common benefit pools with

the exception of a total holdback of $30 million (to account for possible changes resulting

from appeals), and over $29,000,000 of the award to the Garrison Group has been

distributed to the HGD firm.

       Plaintiffs CR and BH initiated the present action against defendant HGD in Illinois

state court, HGD removed the case to federal court in the Southern District of Illinois, and

the case was then transferred into the MDL. Plaintiffs allege that HGD owes them a portion

of the common benefit award to the Garrison Group – which has been partially distributed

to HGD – pursuant to an agreement among the parties.

       By the present motion, plaintiffs seek remand of the action to state court in Illinois.

HGD opposes remand on the basis of its argument that this Court has retained jurisdiction

over the parties’ dispute concerning the attorney fee award.2 Plaintiffs do not dispute that

if the Court did retain such jurisdiction, the case should stay in federal court and remand is

not warranted.

       The Court first takes the opportunity to address certain interpretations of its orders

argued by HGD, as the MDL Panel invited the Court to do in the order transferring the case

into the MDL. The Court first rejects HGD’s characterization of plaintiffs’ suit as an

improper collateral attack on the Court’s fee award to HGD that was enjoined in the Court’s




       2
       HGD also asserted diversity jurisdiction in its notice of removal, but it has
abandoned that assertion in opposing remand.
                                          2
Final Order and Judgment of December 7, 2018. There was no award to HGD from the

Illinois common benefit pool, only an award to a group that included HGD and plaintiffs.

Plaintiffs’ suit does not invite the Court to revisit that award; rather, it asks that the award

be distributed in accordance with an agreement among the parties. Moreover, in the final

order and judgment, the Court enjoined suits involving claims that interfere with the

Court’s orders in the MDL, but the requested distribution of the fee award among the firms

in a group would not interfere with the Court’s award to that group. As discussed below,

the Court retained jurisdiction over such a request elsewhere in the final order and

judgment.

       The Court also rejects HGD’s argument that the Court previously abrogated all joint

prosecution agreements (JPAs), including the alleged agreement on which plaintiffs rely.

In its initial fee allocation order, in which the Court allocated its total fee award among the

four pools, the Court stated its intention that its fee awards cover all fees recovered by

attorneys on contingent fee contracts, and accordingly it prohibited the recovery of

additional contingent fee payments from clients. See In re Syngenta AG MIR 162 Corn

Litig., 2018 WL 6839380, at *10 (D. Kan. Dec. 31, 2018) (Lungstrum, J.). The Court did

not prohibit other fee-related claims or abrogate other agreements. Elsewhere in the

opinion, the Court rejected the argument by some objectors that IRPA awards should be

governed by particular JPAs or common benefit orders (CBOs). See id. at *6. The Court

stated that the particular JPAs did not govern the Court’s fee awards for the following

reasons: the Court was not bound by agreements among attorneys; the JPAs addressed the


                                               3
recovery of fees in separate litigations and thus did not apply in the global settlement

context; and “the settlement agreement, which contemplates attorney fee determinations

by the Court, expressly supersedes all other agreements.” See id. The present dispute

concerns an award from a common benefit pool and thus does not concern an IRPA fee

award. The Court chose not to follow particular JPAs in creating and allocating to the

IRPA pool, but it did not abrogate all JPAs or other agreements between attorneys or firms

concerning the division of particular fee awards. Although the Court noted that the

settlement agreement superseded other agreements concerning how fees should be awarded

by the Court, the Court did not intend to affect any agreement concerning how an award

was eventually distributed among awardees. Like many other awards from the common

benefit pools, the award to the Garrison Group was an award to a group of multiple firms,

which award necessarily presumes a division within the group in accordance with some

terms agreed by the members of the group.

      Finally, the Court rejects any argument by HGD that the Court has effectively

prohibited plaintiffs’ recovery of any portion of fees awarded from a common benefit pool

because plaintiffs were primarily engaged in recruiting clients. In its initial allocation

order, the Court stated that because work recruiting clients did not inure to the common

benefit of the settlement class, such work would not be considered common benefit work

for purposes of awards from the common benefit pools. See id. at *14. Thus, such work




                                            4
by plaintiffs would not have justified a common benefit award to them by the Court. 3 By

that statement, however, the Court was not intending to opine or rule that firms could not

agree among themselves to divide a common benefit award on that basis or according to

any other terms. Again, the Court did not prohibit any particular agreements for dividing

fee awards from the Court; rather, it prohibited only the enforcement of certain agreements

with clients.

       The Court does agree with HGD, however, that the Court in its prior orders retained

jurisdiction over disputes like the one at issue in this suit. The settlement agreement

approved by the Court provides that this Court shall retain “exclusive and continuing

jurisdiction” over its award of fees; and that it “shall retain jurisdiction over any disputes

arising out of or relating to the orders of the Court relating to” its fee award (except in two

circumstances not relevant here).       The Court expressly incorporated the settlement

agreement into the final order and judgment. In that final order and judgment, the Court

also reiterated that it retained exclusive jurisdiction to “decide any disputes among counsel

related to attorneys’ fees” (except in the two circumstances addressed separately in the

settlement agreement). The parties’ present dispute certainly relates to and arises from a

particular fee award by the Court, and thus it falls within the scope of the jurisdiction

retained by the Court. Moreover, the settlement agreement and judgment excepted from

this Court’s jurisdiction disputes arising from counsel referral agreements involving two




       3
          In addressing this argument by HGD, the Court does not mean to suggest that
plaintiffs’ work was in fact limited to the recruitment of clients.
                                               5
particular law firms, jurisdiction over which would lie instead in Illinois federal court and

Minnesota state court respectively.      Those exceptions support the interpretation that

disputes arising from other agreements between counsel would remain within the

jurisdiction of this Court. Plaintiffs have not addressed these jurisdictional provisions in

their briefs, and thus they have not explained why those provisions do not apply here in

accordance with their plain meaning.

       The Court reaffirmed its continuing jurisdiction in its Order of January 12, 2021, in

which the Court authorized the distribution of expense awards and all but $30 million of

its fee awards from the common benefit pools. In that order, the Court stated that disputes

regarding the distribution among groups awarded fees collectively should be brought

before it; and it further stated that it retained jurisdiction “over all firms relating to these

fee and expense disbursements.” Again, the present dispute is certainly one that relates to

the ultimate disbursement of fees awarded by the Court. Plaintiffs argue in conclusory

fashion in their reply brief that this retention of jurisdiction in the disbursement order was

intended to encompass only disputes between groups awarded fees and not those within

such groups; however, they do not explain how the actual language of the order supports

that interpretation. In fact, the reference to disputes regarding distribution among firms or

groups awarded fees collectively supports the Court’s interpretation that it retained




                                               6
jurisdiction over this dispute within a group of firms (the Garrison Group) that was awarded

fees collectively.4

       Finally, as HGD notes, part of the fee award of which plaintiffs seek a portion

remains undistributed, in a qualified settlement fund (QSF) over which this Court has

retained jurisdiction. The fact that this Court retained jurisdiction over this dispute and the

fact that part of the relevant award remains within the Court’s jurisdiction distinguish this

case from cases cited by plaintiffs in which courts declined to exercise jurisdiction over a

fee award dispute.

       Plaintiffs insist that this case is akin to a dispute within a law firm involving the

distribution among partners of a fee award to the firm, and they argue that the Court did

not intend to retain jurisdiction over such an intramural dispute. The Court by this ruling

offers no opinion concerning its possible jurisdiction over such a dispute. The analogy is

not apt, however, as in this case fees were awarded to a group that included plaintiffs, based

on an application that expressly included plaintiffs as applicants. Plaintiffs’ dispute

concerning the distribution of fees within that applicant/awardee group relates to and arises

from a fee award by this Court, and the Court expressly retained jurisdiction over such

disputes. The Court’s assertion of jurisdiction in this case is therefore appropriate, and

plaintiffs’ motion for remand must therefore be denied.


       4
          HGD argues that this provision of the disbursement order required plaintiffs to
make this challenge before the funds were distributed to HGD. The Court declines at this
time to consider that argument or to interpret that order further, however, as the facts
relating to how settlement class counsel approved the distribution to HGD are not presently
before the Court.
                                             7
       As a final matter, briefing on HGD’s pending motion to dismiss was stayed before

plaintiffs filed a response, and that stay is hereby lifted. HGD has informed the Court,

however, that it wishes to amend that motion. The Court in its discretion will permit such

an amendment. HGD shall file its amended motion and supporting brief on or before July

19, 2021. If HGD files an amended motion, its original motion to dismiss shall be denied

as moot, and plaintiffs shall file their response brief within 21 days after filing of the

motion. If HGD chooses not to file an amended motion, plaintiffs’ response to the original

motion to dismiss shall be filed on or before August 9, 2021. In either event, any reply

brief shall be filed by HGD within 14 days after plaintiffs file their response.



       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ motion for

remand (Doc. # 20 in Case No. 21-2261) is hereby denied.




       IT IS SO ORDERED.


       Dated this 9th day of July, 2021, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                              8
